DETAILED ACTION
This office action is a response to an application filed on 10/22/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7, 11 and 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claims 5-7, 11 and 13-15,
Claim elements “acquisition unit (claims 5-7, 11 and 14-15)”, “separation unit (claims 11, 13-15)” are the limitations those invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to clearly link or associate the disclosed structure, material, or acts to the claimed function such that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function. Applicant may:

(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Note: The Examiner suggests amending appropriate structures to overcome the rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 9, 11-13 and 17-20 are rejected under 35 U.S.C 102 (a) (1) as being anticipated by Kishiyama et al. (hereinafter, “Kishiyama”; 20140086372).
In response to claims 1, 17 and 19, 
Kishiyama teaches a communication device comprising: a processing unit that performs a NOMA transmission process on a partial range of transmission data to be transmitted to another communication device (paragraph 43, control  signal generator s equated to a processing unit, fig. 7, “NON-ORTHOGONAL MULTIPLE ACCESS”, paragraph 75, mobile station is equated to another device, parts of non-orthogonal resources blocks (NOMA) is equated to partial range of used for transmission, allocating is read as performing by the processor, paragraph 46, resultant signal is equated to transmission data unit, this paragraph is read as sending multiplex NOMA signal or data using NOMA resources to another device), the NOMA transmission process being signal processing for non-orthogonal multiple access (paragraph 46, multiplexing NOMA signal teaches this limitation); and
a transmitting unit that transmits data obtained after the NOMA transmission process to the another communication device (paragraph 44, teaches using a transmission unit, paragraph 46 is read as transmitting resultant signals to mobile devices or is interpreted as transmitting data using NOMA resources to another device using the transmission unit). 
In response to claim 2, 
Kishiyama teaches wherein the processing unit performs the NOMA transmission process on a partial range of transmission unit data being a transmission unit of the transmission data (fig. 7,  elements  “RBG1” to “RBG N”, allocated resource blocks in paragraph 75 is equated to transmission unit, “NON-ORTHOGONAL MULTIPLE ACCESS”, paragraph 75, parts of non-orthogonal resources blocks (NOMA ) is equated to partial range of used for transmission, paragraph 46, resultant signal is equated to transmission data unit, this paragraph is read as sending multiplex NOMA signal or transmission data using NOMA resources to another device using the transmission unit). 
In response to claim 3, 
Kishiyama teaches wherein the processing unit performs, on a plurality of ranges included in the transmission unit data, the NOMA transmission processes having the same or different process contents (paragraph 43, control  signal generator s equated to a processing unit, fig. 6, “NON-ORTHOGONAL MULTIPLEXING OF AT MAXIMUM FOUR USER”, teaches using different frequency ranges or plurality of ranges for different user, fig. 7, elements “RBG1” to “RBG N”, paragraph 41,multiplexing outputted multiple coding/data modulating explicitly teaches using multiple  different modulations or  different process contents, paragraph 46 is read as transmitting  resultant signals to mobile devices or  transmitting data using NOMA resources using same process content, fig. 7,  elements  “RBG1” to “RBG N”, allocated resource blocks in paragraph 75 is equated to transmission unit). 
In response to claim 4, 
Kishiyama teaches wherein the processing unit performs, on at least one of the plurality of ranges included in the transmission unit data (, fig. 6, “NON-ORTHOGONAL MULTIPLEXING OF AT MAXIMUM FOUR USER”, teaches using different frequency ranges or plurality of ranges for different user, fig. 7, elements  “RBG1” to “RBG N”, allocated resource blocks in paragraph 75 is equated to transmission unit for NOMA transmission), the NOMA transmission process having a process content different from that of the NOMA transmission paragraph 41,multiplexing outputted multiple coding/data modulating explicitly teaches using multiple different modulations or different process contents). 
In response to claim 9, 
Kishiyama teaches wherein the transmission unit data is one transport block including a plurality of resource blocks (paragraph 43, control signal generator s equated to a processing unit, paragraph 75, using resource blocks (RBs) teaches this limitation), and the processing unit performs the NOMA transmission process on one or a plurality of resource blocks of the transport block (paragraph 46 is read as transmitting resultant signals to mobile devices or transmitting data using RBs). 
In response to claims 11, 18 and 20, 
Kishiyama teaches a communication device comprising: an acquisition unit that acquires NOMA transmission process information about a NOMA transmission process used by another communication device configured to execute the NOMA transmission process being signal processing for non-orthogonal multiple access (paragraph 53, demodulating/decoding unit is equated to acquisition unit, extracting is equated to acquiring, rest of these limitations are identical to claim 1, therefore, they are rejected as claim 1); 
a reception unit that receives multiplexed data being transmission data transmitted from the another communication device, the transmission data having a partial range on which the NOMA transmission process is performed (paragraph 53, demodulating/decoding unit is also equated to reception unit, extracting is equated to receiving, rest of these limitations are identical to claim 1, therefore, they are rejected as claim 1); and 
a separation unit that separates the transmission data from the multiplexed data, based on the NOMA transmission process information acquired by the acquisition unit (paragraph 53, demodulating/decoding unit is also equated to separation unit, extracting is equated to separating, rest of these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
In response to claim 12, 
Kishiyama teaches wherein the reception unit receives the multiplexed data including the transmission unit data being a transmission unit of the transmission data and having a partial range on which the NOMA transmission process is performed, the transmission unit data (paragraph 46, resultant signal is equated to transmission data unit, transmitting  resultant signals to mobile devices explicitly teaches receiving multiplexed data including the transmission unit data being a transmission unit of the transmission data with partial range, fig. 7,elements  “RBG1” to “RBG N”, allocated resource blocks in paragraph 75 is equated to transmission unit, paragraph 75, parts of non-orthogonal resources blocks (NOMA) is equated to partial range of used for transmission), and 
the separation unit separates the transmission unit data from the multiplexed data, based on the NOMA transmission process information acquired by the acquisition unit (paragraph 53, demodulating/decoding unit is equated to acquisition unit, extracting non-orthogonal signal address teaches this limitation).

In response to claim 13, 
Kishiyama teaches wherein the reception unit receives the multiplexed data including the transmission unit data having a plurality of ranges on which the NOMA transmission processes having the same or different process contents are performed (paragraph 50, physical channel segmentation unit is equated to reception unit, receiving radio signal is equated to receiving, fig. 6, “NON-ORTHOGONAL MULTIPLEXING OF AT MAXIMUM FOUR USER”, teaches using different frequency ranges or plurality of ranges for different user, fig. 7, elements “RBG1” to “RBG N”, is equated to transmission unit,  paragraph 41,multiplexing outputted multiple coding/data is read as sending multiplexed data using or including the transmission unit that is received by the receiving unit), and the separation unit separates the transmission unit data from the multiplexed data based on the NOMA transmission process information acquired by the acquisition unit (paragraph 53, extracting non-orthogonal signal by demodulating unit explicitly teaches this limitation). 
Allowable Subject Matter
Claims 5-8 and 14-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252. The examiner can normally be reached 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABUSAYEED M HAQUE/Examiner, Art Unit 2466